

115 HR 4250 IH: Buy Smarter and Save Act of 2017
U.S. House of Representatives
2017-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4250IN THE HOUSE OF REPRESENTATIVESNovember 3, 2017Mr. Reed (for himself and Mr. Peters) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo promote category management principles within the Federal Government, and for other purposes.
	
 1.Short titleThis Act may be cited as the Buy Smarter and Save Act of 2017. 2.Establishment of Federal procurement goals (a)RecommendationsBeginning with the first fiscal year following the date of the enactment of this Act, and for each succeeding fiscal year, the Director of the Office of Management and Budget, in consultation with the Administrator for Federal Procurement Policy, the Category Management Leadership Council, and a representative from each Executive agency that is not represented on the Category Management Leadership Council, shall provide the President with recommendations for the establishment of the following:
 (1)An annual Governmentwide goal for Executive agencies to reduce the number of contracts for the procurement of common goods and services.
 (2)An annual Governmentwide goal for Executive agencies to increase spend under management. (3)An annual Governmentwide goal for Executive agencies to use category management to produce savings.
				(b)Establishment
 (1)Governmentwide goalsThe President shall use the recommendations provided under subsection (a) to establish the annual Governmentwide goals described in such subsection.
 (2)Individualized goalsNotwithstanding paragraph (1), the Director, in consultation with the Administrator for Federal Procurement Policy and the Category Management Leadership Council, may establish specific annual goals for procurement and savings that are customized for an individual Executive agency, which may include goals relating to contract reduction and spend under management.
				3.Guidance on implementation of Federal procurement goals
 (a)GuidanceNot later than 90 days after the date of the enactment of this Act, the Director shall develop and issue guidance, in accordance with the requirements described in subsection (b) and the considerations described in subsection (c), for Executive agencies on the implementation of the goals established under section 2(b).
 (b)RequirementsThe guidance issued under subsection (a) shall provide, at a minimum, for the following: (1)The maintenance of a category hierarchy for common goods and services to be procured using category management, consistent with the considerations described in subsection (c).
 (2)The implementation of Governmentwide standards, policies, and guidelines for category management for Executive agencies.
 (3)The establishment of a single authoritative source for Governmentwide procurement data that enables category management analytics and reporting.
 (4)The maintenance and regular update of a set of criteria for, and list of, preferred Governmentwide contract vehicles.
 (5)A description of the specific data required to be submitted by each Executive agency to the Director relating to the implementation of the goals established under section 2(b).
 (6)Guidance on calculating and verifying annual contract reduction, spend under management, and savings.
 (7)The establishment of standards for Executive agencies to measure progress with respect to the implementation described in paragraph (2).
 (c)ConsiderationsIn developing guidance under subsection (a), the Director shall take into consideration the application of category management in a manner that—
 (1)maintains a strong industrial and manufacturing base in the United States; (2)promotes continuous effective competition;
 (3)to the greatest extent applicable, complies with the Governmentwide goals for procurement contracts established under section 15(g) of the Small Business Act (15 U.S.C. 644(g));
 (4)maintains regular consultation with and outreach to entities in the private sector; (5)maintains consistency with international trade agreements;
 (6)accounts for the benefits and costs of the procurement of common goods and services; (7)emphasizes the procurement of common goods and services that are procured routinely and in large amounts; and
 (8)facilitates the ability to conduct a spend analysis under section 4(b). (d)Standards, policies, and guidelinesNot later than 120 days after the date of the enactment of this Act, the Administrator for Federal Procurement Policy, in consultation with the Category Management Leadership Council, shall prescribe regulations or issue guidance as necessary to implement the Governmentwide standards, policies, and guidelines described in subsection (b)(2).
 (e)Annual reportNot later than 180 days after the end of each fiscal year for which a goal is established under section 2(b), the Administrator for Federal Procurement Policy shall submit to Congress a report on the implementation of this Act, which shall include, at a minimum, the following:
 (1)The progress of the Federal Government in implementing the goals established under section 2(b). (2)An assessment of the performance of each Executive agency in implementing the goals established under section 2(b).
 (3)The progress achieved by each Executive agency in implementing category management. (4)Small business participation.
 (5)The state of Governmentwide procurement data in terms of accuracy, accessibility, and comprehensiveness in data systems such as the Federal Procurement Data System–Next Generation (FPDS–NG), the System for Award Management (SAM), the Contractor Performance Assessment Reports System (CPARS), and Acquisition Gateway.
 (6)The list of preferred Governmentwide contract vehicles, as required under subsection (b)(4). (7)Such findings and recommendations as the Administrator considers appropriate.
				4.Category management duties of Executive agencies
 (a)In generalThe head of an Executive agency shall take the following actions to support category management efforts in the agency:
 (1)Establish agencywide goals for category management efforts in support of the goals established under section 2(b).
 (2)Designate a category management accountability official. (3)Issue a policy that outlines the role, authority, and responsibilities of the category management accountability official and category management practices for the agency.
 (4)Identify preferred multi-agency and agency-specific category management vehicles in use. (5)Establish and regularly update utilization and spend under management goals for category management efforts.
 (6)Develop standards to track and assess compliance with the goals established under section 2(b), consistent with the guidance issued under section 3(a).
 (b)Spend analysisNot later than 180 days after the date of the enactment of this Act, and in accordance with the guidance issued under section 3(a), the head of an Executive agency shall conduct a spend analysis of procurements by the agency during fiscal year 2017 to establish a baseline for spend under management.
			5.Study by Comptroller General
 Not later than 18 months after the date of the enactment of this Act, the Comptroller General of the United States shall—
 (1)conduct a study to assess the impact of the use of Governmentwide procurement contracts and Federal supply schedules on the taxpayer; and
 (2)submit to Congress a report on the results of such study. 6.DefinitionsIn this Act:
 (1)Executive agencyThe term Executive agency means the following: (A)An Executive department (as defined in section 105 of title 5, United States Code).
 (B)Environmental Protection Agency. (C)National Aeronautics and Space Administration.
 (D)Agency for International Development. (E)General Services Administration.
 (F)National Science Foundation. (G)Nuclear Regulatory Commission.
 (H)Office of Personnel Management. (I)Small Business Administration.
 (J)Social Security Administration. (2)Category managementThe term category management means a business practice for reducing duplication in contracting, more effectively leveraging the buying power of the Federal Government, and promoting the use of best-in-class solutions and practices throughout the Federal Government.
 (3)CommonThe term common means, when used with respect to a good or service, that such good or service is— (A)procured by all or most Executive agencies;
 (B)not unique to the mission of an individual Executive agency; (C)interchangeable between Executive agencies; and
 (D)generally available commercially. (4)DirectorThe term Director means the Director of the Office of Management and Budget.
 (5)spend under managementThe term spend under management means the number equal to the quotient obtained by dividing— (A)the total spending on preferred Governmentwide contract vehicles; by
 (B)the total spending on all Governmentwide contract vehicles. 